914 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph Lewis COLEMAN, Plaintiff-Appellant,v.Warden Bruce MacDONALD, Grievance Members, Commissary Staff,et al., Defendants-Appellees.
No. 90-5048.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1990.

1
Before KEITH and MILBURN, Circuit Judges, and ZATKOFF, District Judge.*

ORDER

2
Joseph L. Coleman, a Tennessee prisoner proceeding pro se, appeals from the judgment of the district court dismissing sua sponte his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Coleman alleged that his fourteenth and eighth amendment rights were violated because the prison commissary only sells stamps in three dollar booklets instead of smaller increments as ordered by Coleman.


4
The district court dismissed the case as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Upon review, we conclude that the complaint was properly dismissed because it is frivolous within the meaning of 28 U.S.C. Sec. 1915(d).  A complaint is frivolous "where it lacks an arguable basis either in law or in fact."   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  This claim lacks an arguable basis in law because it "claims infringement of a legal interest which clearly does not exist."   Id. at 1833.


5
Accordingly, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation